Re OO CF HN AU PWN

—

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:20-cv-01200-WHO Document 19 Filed 07/01/20 Page 1 of 2

Elen Meder FIL E D

3245 Geary Blvd. #591353

SF, CA 94118 SUL 01 apy
Phone: 925-405-7796 clea GaN Y. $0
Email: ElenMeder@gmail.com NORTi Disre Bsr og
URT
P CALIFOR
A

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Elen Meder et al., IN PRO SE Case No: 20-cv-01200-WHO
Petitioners & Movants,
vs ADMINISTRATIVE MOTION
TO SEAL CASE
COUNTY OF SAN FRANCISCO,
HUMAN SERVICES AGENCY,
DEPARTMENT OF HUMAN SERVICES
Respondent

 

 

With this Administrative Motion, the Petitioners and Movants Elen & Walter Meder (The
Meders) are moving this Court to SEAL CASE.

Pursuant to Fed.R.Civ.P. 79-5., this Administrative Motion is accompanied by declarations of

both of the Meders and proposed order. This Administrative Motion is served on all parties that

have appeared in the Case.
INTRODUCTION
The Meders have a right to file a complaint with this Court and ask this Court to decide on it.

This Court Case contains full personal data, biographical and demographical information of each

of the Meders, among others.

Page 1 of 4
wo oo 4S DB UH BF WwW NY

bo bo i) ho i) bo Nw i) — — — — —_ — — — — —_
I BD uw fF Ww HY |} OD BO Wa HD wr fF WwW NY | OS

28

Case 3:20-cv-01200-WHO Document 19 Filed 07/01/20 Page 2 of 2

ISSUE PRESENTED

The Meders are political asylum seekers in the USA due to long-running prosecution in Germany.
The Meders's asylum applications are pending. Under these circumstances, The Meders' privacy
must be kept confidential as established by the federal regulations at 8 CFR 208.6. "Disclosure to
third parties."

The federal regulations at 8 CFR 208.6 protect the Confidentiality of asylum Applicants
prohibiting the disclosure to third parties of information contained in or penetrating to asylum

applications.

The Synopsis of 10/18/2012, prepared by the USCIS Asylum Division’ provides, in pertinent
part, that "this regulation (CFR 208.6) safeguards information that, if disclosed publicly, could
subject the claimant to retaliatory measures by government authorities or non-state actors in the
event that the claimant is repatriated, or endanger the security of the claimant's family members

who may still be residing in the country of origin (...)"

CONCLUSION
The reasons set forth above to Seal Case are based solely on 8 CFR 208. 6.
Pursuant to Fed.R.Civ.P. 79-5 (b)., this Case is entitled to protection under the law.

Wherefore, the Meders respectfully request this Court to Seal Case.

Respectfully submitted,

   

 

Dated: 06/30/2020 ] y Whi
i (Cceke— /
Elen Meder Walter Meder

 

' Protecting the Confidentiality of Asylum Applicants
https://www.uscis.gov/sites/default/files/USCIS/Outreach/Notes%20from%20Previous%20Engagements/2012/Dec
ember%202012/Asylum-ConfidentialityFactSheet. pdf

Page 2 of 4
